Citation Nr: 1608805	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  10-36 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for residuals of right ankle/fibula fracture prior to November 24, 2014 and in excess of 40 percent thereafter.   

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to November 24, 2014.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served as a member of Army National Guard.  His service included a period of inactive duty for training (IADT) from June 1980 to April 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which restored a prior 20 percent disability rating for residuals of right ankle/fibula fracture, effective June 1, 2009.  

In a January 2015 rating decision, the RO increased the Veteran's disability rating for residuals of right ankle/fibula fracture from 20 percent to 40 percent, effective November 24, 2014.  However, inasmuch as higher ratings are available for both periods of the staged ratings for residuals of right ankle/fibula fracture and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating before and after November 24, 2014 remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).    

In December 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board video-conference hearing.  A hearing transcript of the proceeding has been associated with the claims file.  

The Board remanded this matter in March 2014 and June 2015 for additional development.  

As for the matter of representation, the Board observes that, in January 2008, the Veteran submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in which he appointed the American Legion as his representative.  In October 2008, the Veteran submitted a new VA Form 21-22a (Appointment of Individual as Claimant's Representative) in which he appointed Douglas E. Sullivan, Esq., as his representative, and in January 2010, the Veteran submitted a new VA Form 21-22 designating the Georgia Department of Veterans Service as his representative.  Finally, in September 2010, the Veteran submitted a new VA Form 21-22a in which he again designated Douglas E. Sullivan, Esq. as his representative.  The Board recognizes this change in representation.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal. However, when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, the Veteran has reported being unable to work due to his service-connected disabilities, including service-connected residuals of a right ankle/fibula fracture, and that he has been unemployed since October 2006.  See February 2008 VA examination report; July 2010 VA examination report.  The Board notes that in June 2015, the Board granted a TDIU due to his service-connected disabilities.  In a September 2015 rating decision, the Agency of Jurisdiction (AOJ) determined the effective date to be November 24, 2014.  As such, the issue of entitlement to a TDIU prior to November 24, 2014 has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's residuals of right ankle/fibula fracture is manifested by limitation of motion, difficulty standing and walking, and continuous use of a cane and an ankle brace required to ambulate.  

2.  The evidence as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, to include residuals of right ankle/fibula fracture, as of January 16, 2008, is at least in relative equipoise.   


CONCLUSION OF LAW

1.  For the entire appeal period, the criteria for a rating of 40 percent, but no higher, for residuals of right ankle/fibula fracture have been met by analogy.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.350(a)(2), 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.68, 4.71a, DC 5270 (2015).
 
2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met, effective January 16, 2008, the date of the increased rating claim for the service connected residuals of right ankle/fibula fracture.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

With respect to the increased rating claims on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, in a January 2008 letter, sent before the August 2009 rating decision, the RO advised the Veteran of the evidence and information necessary to substantiate his claim for increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the January 2008 letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and records from the Social Security Administration (SSA) have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded VA examinations in conjunction with the claims decided herein.  Such VA ordered examinations include those conducted in February 2008, July 2010, and November 2014.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disability as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  The Veteran has not alleged that these VA examinations are inadequate for rating purposes.  The Veteran has not alleged that his right ankle disability has worsened in severity since the last VA examination in November 2014.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's higher rating claim and no further examination is necessary.

As indicated previously, in March 2014 and June 2015, the Board remanded the instant matter for additional development.  Specifically, the March 2014 remand instructed the AOJ to provide the Veteran proper VCAA notice regarding the evidence and information to substantiate the Veteran's claims, to include a TDIU claim, request that the Veteran identify any VA or private healthcare providers who had treated him for the claimed disability, and to obtain all identified private records as well as updated VA treatment records and SSA records.  The remand also instructed the AOJ to afford the Veteran a VA examination for his service-connected right ankle disability to determine the current nature and severity of his disability.   The July 2015 remand instructed the AOJ ensure that the Veteran's attorney receive a response to his February 2015 request for copies of documents in the Veteran's claims file and obtain copies of updated VA treatment records.  

Pursuant to the remand directives, an August 2014 letter provided such VCAA notice and requested that the Veteran identify any outstanding private treatment records, and the record reflects that all available VA treatment records, private treatment records, and SSA records were obtained.  The November 2014 Disability Benefits Questionnaire (DBQ) examination report relevant to the right ankle claim have been associated with the claims file.  Further, an August 2015 letter indicates that a copy of the entire claims file was sent to the Veteran's attorney.  Therefore, the Board finds that the AOJ has substantially complied with the March 2014 and June 2015 remand directives such that no further action is necessary in this regard.  See D'Aries, supra; Dyment, supra.  

Additionally, in December 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 48 (2010).

Here, during the December 2013 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the nature, frequency, and severity of symptomatology associated with his residuals of right ankle/fibula fracture, to include the impact such has on his daily life and employability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the Board remanded the matter subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining outstanding treatment records as well as an evaluation to determine the current nature and severity of the Veteran's right ankle disability.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis 

Increased rating claim 

Historically, the AOJ assigned 20 percent rating prior to November 24, 2014 for residuals of right ankle/fibula fracture under Diagnostic Code 5271.  As noted, in the January 2015 rating decision, the AOJ assigned the higher, 40 percent rating for residuals of right ankle/fibula fracture, effective November 24, 2014 under Diagnostic Code 5270.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability. 38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2015).

Normal ankle dorsiflexion is from 0 to 20 degrees and normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71a. Plate II. 

DC 5270 pertains to ankylosis of the ankle and provides for a 20 percent rating where there is ankylosis of the ankle in plantar flexion, less than 30 degrees.  A 30 percent rating is warranted where there is ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between zero degrees and 10 degrees.  A 40 percent rating is warranted where there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.

DC 5271 pertains to limited motion of the ankle, and provides for a 10 percent rating where there is moderate limitation of ankle motion and a 20 percent rating where there is marked limitation of ankle motion.

DC 5272 pertains to ankylosis of the subastragalar or tarsal joint, and provides for a 10 percent rating where such is in good weight-bearing position and a 20 percent rating where such is in poor weight-bearing position.

DC 5273 pertains to malunion of the os calcis or astragalus, and provides for a 10 percent rating where there is moderate deformity and a 20 percent rating where there is marked deformity.

DC 5274 provides for a 20 percent rating for an astragalecotmy.

Under 38 C.F.R. §§ 3.350(a)(2), "loss of use" of a foot or hand is defined as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. Examples under 38 C.F.R. §§ 3.350(a)(2)  and 4.63 which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more. 

Evidence pertinent to the severity of the Veteran's residuals of right ankle fracture include VA examination reports dated in December 2006, February 2008, July 2010, and November 2014, and VA treatment records dated through July 2015.    

During the December 2006 VA examination, the Veteran reported that he sustained a fracture to his right ankle during basic training in service.  The Veteran reported that presently, he experienced constant pain with weakness and swelling in the right ankle.  He stated that he used to work as a pipe fitter but that he has not been able to maintain a steady job within the past six years due to his right ankle disability.  The VA examiner noted the Veteran's report that he could not complete any house chores, such as yard work and that flare-ups resulted in increased pain, swelling, and weakness, occurring two to three times per month "precipitated by strenuous or prolonged activity as mentioned."  

On musculoskeletal examination, the VA examiner noted that the Veteran had a slight antalgic gait without redness or warmth to the right lower extremity or ankle.  The examiner observed moderate swelling and tenderness over the ankle.  Muscle strength was 3/5 in the affected lower extremity, but there was no evidence of muscle atrophy.  Range of motion of the right ankle showed that dorsiflexion was 0 to 10 degrees with pain and plantar flexion from 0 to 20 degrees with pain.  The examiner noted findings of X-ray examination of the right ankle from December 2006, which revealed "increased density in the distal lateral tibia [which] may present benign area of sclerosis of questionable significance."  Further, degenerative changes were shown at the intertarsal joint and at the ankle joint, as well as bony projection seen from the dorsal aspect of the talar bone, which may represent talar beak.  The examiner provided impressions of degenerative changes, noting that there was "subtle area of sclerosis in the distal lateral tibia of questionable clinical significance."  The examiner noted that this "may be posttraumatic though clinical correlation is suggested."  

VA treatment records from December 2007 to January 2008 reflect the Veteran's report of continuous right ankle pain, to include limited motion, and that he was issue an ankle brace in December.  A January 2008 treatment notes that the Veteran was satisfied with the brace after modification of the toe section of the brace.  The treatment records also indicate the long-term goal from physical therapy of maintaining the range of motion of the right ankle.  

During the February 2008 VA examination, the Veteran reported that his right ankle was injured during service in 1980 and that he experienced pain "all the time," weakness, stiffness, swelling "sometimes," and fatigability.  The Veteran reported that there was no heat, redness, or locking associated with the right ankle disability.  He reported that taking pain pills partially relieved his pain and that he experienced flare-ups "at least 4 times a day: precipitated by "walking hundred yards."  He reported that he did not experience incapacitation, although there was functional limitation in that it was difficult to climb the stairs. The VA examiner observed that the Veteran was using a walking stick at the time of the examination.  The examiner further noted that the Veteran's every day activity requiring standing or walking was affected and that the Veteran was unemployed since October 2006 due to his right ankle disability and other joint problems.  The examiner noted the Veteran's report that he felt some 'naught' in the lateral aspect of the right leg.  The examiner noted that the Veteran reported pain "off and on," although "at present he has no pain."  The examiner found no indications of weakness, stiffness, swelling, heat, or redness.   

During physical examination of the right ankle, the VA examiner noted that the Veteran exhibited antalgic gait, supported by a walking stick.  The VA examiner noted found that the Veteran's range of motion as to dorsification was 0 to 20 degrees with pain at 20 degrees and plantar flexion from 0 to 45 degrees with pain at 45 degrees with no loss of range of motion.  Foot inversion was performed from 0 to 30 degrees with pain at 30 degrees, eversion was performed from 0 to 20 degrees with pain at 20 degrees.   The VA examiner noted that there was increased pain, weakness, lack of endurance, and fatigue with repetition of three tests.  Further, the Veteran was in coordination with inversion to 30 degrees and eversion to 20 degrees with no loss of range of motion.  The VA examiner noted that the length of tibia, fibula of the right leg and left leg were equal and that he could not elicit tenderness throughout the length of tibia and fibula.   The VA examiner noted that no irregularity could be palpated throughout the length of the tibia or fibula and that there was no deformity of tibia or fibula.  During neurological examination, the VA examiner found that there was no sensory motor or autonomic dysfunction in right lower extremity.   Peripheral circulation was normal, as well.  The VA examiner also discussed findings from radiological examination of the right ankle, tibia, and fibula from February 2008.  Such findings indicated that there was mild lateral malleolar soft tissue swelling and abnormal mortise joint, which was felt to be decreased in height.  There was undulation of the anterior superior margin of the talus near the talonavicular joint region.   Findings relevant to right tibia and fibula showed unremarkable proximal and mid tibia, while the bony structures suggested some degenerative changes at the ankle level of the distal tibia.  The fibula demonstrated increased bone opacity with mild deformity with bony expansion of mid shaft, which was interpreted to be the area of previous fracture and subsequent healing.  The VA examiner provided a diagnosis of "old well united fracture of fibula."  On muscle strength examination, the examiner rated the right ankle's strength at 1/5 as to plantar flexion and at 2/5 as to dorsiflexion.  While the examiner indicated that there was a reduction in muscle strength, which was due to the right ankle disability, the examiner found that the Veteran did not have muscle atrophy disability based on such findings.  Further, the VA examiner provided impressions of "mild" right ankle disability and diagnosed the Veteran with traumatic arthritis of the right ankle.   

A February 2008 private treatment record from Dr. A.V.R. reflects the private physician's finding of "arthritis of multiple joints including Rt ankle. . ."  

A May 2009 VA treatment record noted that the Veteran had an "old fracture mid shaft of the left fibula with resultant development of arthritis in the right ankle."  The VA physician noted that the Veteran was provided an ankle brace to aid his ambulation.  The VA physician noted that upon examination, the right ankle revealed swelling, tenderness, and diminished mobility.  Dorsiflexion was noted to be 10 to 15 degrees and plantar flexion was 20 to 30 degrees.  Further, the VA physician indicated that the Veteran was able to bear weight, but with difficulty.  The physician noted in an addendum that the Veteran was having "a very difficult time with walking as his condition [was] deteriorating," but that "there [was] nothing that [could] be done to reverse the strength."  

A September 2009 VA treatment note indicated that during physical examination, the Veteran's neurovascular status was shown to be intact as to both feet, but that there was "deformity noted about the right ankle with severe limitation of the ankle joint range of motion."  Assessment provided was posttraumatic arthroplasty of the right ankle.  

An April 2010 VA treatment record noted that the Veteran reported to have fallen backwards upon being fitted with a new ankle brace.  Neurological examination revealed that the Veteran's sensation was normal to light touch and deep tendon reflexes were normal and symmetrical.  

A July 2010 VA examination report reflects that the Veteran's report that he experienced "constant pain" in his right ankle, made more severe with prolonged standing and walking, as well as the VA examiner's observation that the Veteran was using a cane and wearing a right ankle brace.  The Veteran reported that such assistive devices were used on daily basis.  The VA examiner found that as to the right ankle, there was neither deformity nor instability, although it was "giving way" and there was stiffness and weakness associated with the right ankle joint.  There was no incoordination or episodes of dislocation or subluxation, effusion, nor locking episodes reported by the Veteran, although reported symptoms included "popping."  The VA examiner indicated that functional limitation was that the Veteran was unable to walk more than a few yards and that the Veteran was unable to stand for more than a few minutes. 

During physical examination, the VA examiner noted that the Veteran exhibited antalgic gait, using a cane in his right hand and wearing a right ankle brace.  The VA examiner found no evidence of abnormal weight bearing, inflammatory arthritis, or loss of a bone or part of a bone as to the right ankle.  The VA examiner found that there was no joint ankylosis as to the right ankle.  Further, the VA examiner found that while there were deformity, tenderness and guarding of movement, there were no findings of ankle instability, tendon abnormality, or angulation.  Range of motion of the right ankle was as follows: Dorsiflexion was performed from 0 to 5 degrees, with pain beginning at 0 degree and ending at 5 degrees and no additional limited range of motion on repetitive use.  Plantarflexion was performed from 0 to 15 degrees with pain beginning at 0 degree and ending at 15 degrees and no additional limited range of motion on repetitive use.  The VA examiner noted that "[t]he examination yielded unreliable/inconsistent results" because the Veteran "achieved greater degree of plantar flexion (at least 40 degrees) when putting R high-top shoes on."  The VA examiner noted X-ray examination findings of the right ankle from December 10, 2009, in which the radiologist provided an impression of "marked degenerative arthritis, probably posttraumatic."  The VA examiner diagnosed the Veteran with marked degenerative arthritis status fracture of right fibula/ankle.  The VA examiner noted that the Veteran has been unemployed since 2006 and that he previously worked as a carpenter/iron worker.  Significant effects were noted on the Veteran's occupation. 

An April 2011 VA treatment record reflects that the Veteran complained of right ankle pain and that there was no new or progressive neurological or musculoskeletal issues.  Gait was unassisted without antalgia.  The VA physician provided an impression of traumatic arthroplasty of the right ankle. 

A March 2013 VA treatment record notes that the Veteran had "active range of motion" to the lower extremities and that as to lower extremities, there were no "clubbing, cyanosis, or edema."  

A July 2013 VA treatment record reflects that the Veteran had a complaint of right ankle pain and that he denied having fallen in the past three months.  The Veteran described the right ankle pain to be sharp and chronic and that walking made the pain worse, which prevented him from partaking in daily activities.  

A September 2013 VA treatment record reflects the Veteran's report of ongoing ankle pain and instability, and a report of fall on his left shoulder in 2006.  

An October 2013 VA treatment record reflects the physician's note that there was "bony deformity about the ankle" and that the Veteran had severe restriction of range of motion and crepitus with pain in his joint.   

A May 2014 VA treatment record reflects that the Veteran had good bilateral femoral pulses without bruits and pedal pulses were bilaterally present.  There were no joint effusions or swelling, although range of motion was restricted in right ankle.  The VA physician noted symmetrical strength, while reflexes were "absent at the ankles" and that the Veteran denied any sensory abnormalities or focal weakness.  The VA physician also noted that the Veteran walked with a cane.  

During the November 2014 DBQ examination, the examiner diagnosed the Veteran with ankylosis of the right ankle, dated November 24, 2014.  The examiner noted the Veteran's report that he has been using a cane since 2005 or 2006 due to right ankle pain.  The Veteran reported that he was able to walk approximately 20 steps, but that he had to rest for a few minutes after depending on the severity of the pain.  The Veteran also reported that he has been wearing an ankle brace.  The examiner noted the Veteran's report that his right ankle joint had "almost no movement at the joint" and that this was "the case for years and to move it towards a dorsiflexion or plantar flexion movement [led] to excruciating pain."  The Veteran also stated that he felt weakness in his ankle joint and that he became tired "after about 15 to 20 steps."  The Veteran also reported that he was able to stand on his right ankle "for 5 or 6 minutes on a good day."  The examiner noted the Veteran's report of flare-ups on weekly basis if the Veteran was "overly active."  The Veteran reported functional loss, to include loss in "ability to effectively dorsiflex or plantar flex the right ankle joint," and limited walking and standing.  

Range of motion of the right ankle was as follows: dorsiflexion was 0 to 5 degrees, while plantar flexion was from 0 to 0 degree.  The examiner noted that the loss of range of motion was "severe and therefore result[ed] in change in gait, ability to squat, ability to climb steps or a ladder. . ."  The examiner indicated that the Veteran reported pain during examination on rest and non-movement and that such pain was reported as to dorsiflexion, as well as plantarflexion.  There was also evidence of pain with weight bearing and objective evidence of localized tenderness, such that there was "generalized tenderness over ankle joint which [was] chronically swollen in appearance."  The examiner noted that the Veteran was not able to perform repetitive use testing with at least three repetitions, reasoning that the Veteran "attempted ankle movement three times with very limited success."   The examiner later clarified that he did not consider such performance to be "a demonstration of [the Veteran's] ability to repetitively use the right ankle joint."  The examiner indicated that "range of motion deficit [was] primarily due to ankylosis (arthritic changes at ankle joint so severe as to greatly limit motion at the joint."  The examiner further stated that pain and weakness significantly limited functional ability with repeated use over time.  Additionally, the examiner noted that pain significantly limited functional ability during flare-ups primarily due to ankylosis and that additional contributing factors of right ankle disability included swelling, deformity, and disturbance of locomotion.  

On muscle strength examination, the examiner rated the right ankle's strength at 1/5 as to plantar flexion and at 2/5 as to dorsiflexion.  While the examiner indicated that there was a reduction in muscle strength, which was due to the right ankle disability, the examiner found that the Veteran did not have muscle atrophy.  As to ankylosis, the examiner specified that such affected the right side in plantar flexion, at 0 degree, with an eversion deformity but in good weight-bearing position.  As to joint stability, the examiner noted that right ankle instability or dislocation was suspected, that there was no laxity compared with the opposite side during anterior drawer test, but that there was laxity compared to the opposite side during a talar tilt test.  Further, the examiner noted that the Veteran did not have 'shin splints,' stress fractures, Achilles tendonitis, Achilles tendon rupture, os calcis, talus (astragalus), or a talectomy (astragalectomy).  Furthermore, the examiner answered "no" as to whether there was functional impairment of an extremity such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  The examiner noted that there was no objective evidence of crepitus and that ankle ankylosis had functional impact on the Veteran's ability to perform occupational tasks, such that ankylosis resulted in "alteration of gait, limit[ed] ability to ambulate effectively, climb stairs, run, or perform a squatting movement."  

A February 2015 VA treatment note reflects that the Veteran denied muscle spasm or new joint disorders.  The VA physician observed that the Veteran ambulated with a cane and that his gait was antalgic.  The physician also noted that the Veteran denied sensory abnormalities or focal weakness.  

During the December 2013 Board video-conference hearing, the Veteran testified that he was unable to stand up for a long time, such as "standing in a grocery store line" and that he had difficulty walking.  The Veteran also testified that he experienced "pain all the time and swelling."  The Veteran indicated that he has been unemployed since October 2006 due to his right ankle disability.  

Based on the foregoing, the Board finds that a 40 percent rating, but no higher, is warranted for residuals of right ankle/fibula fracture by analogy under C.F.R. § 3.350(a)(2) for the entire period on appeal.  

As noted, "loss of use" of a foot or hand pursuant to 38 C.F.R. § 3.350(a)(2) contemplates conditions where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  Examples provided include extremely unfavorable ankylosis of the knee or complete ankylosis of two major joints of an extremity.   VA treatment records reflect that the Veteran has been using a brace for his right ankle disability since December 2007.  While there was no finding of ankylosis in the right ankle during the February 2008 VA examination, the Veteran reported that he had problems "[w]alking for more than hundred yards" due to the right ankle disability symptoms during the examination.  The May 2009 VA treatment note reflects the Veteran was provided an ankle brace to aid his ambulation and the VA physician's finding that the Veteran was having "a very difficult time with walking as his condition [was] deteriorating" and that "there [was] nothing that [could] be done to reverse the strength."  Further, the September 2009 VA treatment note reflects the VA physician's finding of "deformity noted about the right ankle with severe limitation of the ankle joint range of motion."  In the April 2010 VA treatment record, the Veteran reported to have fallen backwards even with a new ankle brace.  During the July 2010 VA examination, while the VA examiner noted that ankylosis was not present, the Veteran had an antalgic gait and that he was unable to stand or walk "for more than a few minutes" or "for more than a few yards," respectively, due to his right ankle disability, and that the Veteran "always" used a cane and his brace for his mobility.  Also noted conditions were stiffness and weakness associated with the right ankle disability.  

Therefore, a 40 percent rating is warranted by analogy for the entire period on appeal under 38 C.F.R. §3.350(a)(2) as the Veteran's right ankle disability manifests stiffness, continuous required use of assistive devices for mobility, to include an ankle brace and cane, and difficulty walking and standing even with the noted assistive devices.  

The Board notes that the award of any increase of the assignment of a 40 percent rating for the entire period on appeal is subject to the amputation rule, 38 C.F.R. § 4.68.  Such rule provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  As the Veteran's right ankle disability was rated under 38 C.F.R. § 3.350(a)(2) contemplated the loss of a foot, the combined rating for the right ankle disability may not exceed 40 percent.  Accordingly, a 40 percent combined rating for the right ankle disability is the maximum rating available.  

In reaching the foregoing determination, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected right ankle disability and notes that his lay testimony is competent to describe certain symptoms associated with such disability, to include pain, stiffness, and limited mobility.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  In this case, while the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses, see Layno, 6 Vet. App. at 470, he is not competent to identify a specific level of disability relating his right ankle disability to the appropriate diagnostic codes.  Rather, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disability.  As such, while the Board accepts the Veteran's statements with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the Veteran's service-connected right ankle disability.  




TDIU

The Veteran contends that his various service-connected disabilities, to specifically include his residuals of right ankle/fibula fracture, has prevented and currently prevents him from maintaining his past employment as a carpenter/iron worker.  In the July 2010 VA examination report, the Veteran reported that he has been unemployed since October 2006 due to his right ankle disability and other joint problems.   

As detailed in the Introduction, the Board has awarded a TDIU based, at least in part, on his service-connected residuals of right ankle/fibula fracture in the June 2015 Board decision.  This award was effective November 24, 2014.  

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).

The Veteran's current service-connected disabilities include residuals of a right ankle/fibula fracture, rated as 10 percent disabling effective June 30, 1993, 20 percent disabling effective August 8, 2006, and 40 percent disabling effective November 24, 2014; left knee joint osteoarthritis associated with residuals of right ankle/fibula fracture rated as 10 percent disabling, right knee joint osteoarthritis associated with residuals of right ankle/fibula fracture, rated as 10 percent disabling; and left knee instability associated with residuals of right ankle/fibula fracture, rated as 10 percent disabling.  

The Veteran's combined rating for compensation purposes is 60 percent.  38 C.F.R. § 4.25.  Thus, he meets the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a). As such, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities, to include residuals of right ankle/fibula fracture.  

The February 2008 VA examiner noted that the Veteran had been unemployed since October 2006 and that he had previously worked as a "carpenter/iron worker."  The VA examiner further found that the Veteran's residuals of right ankle/fibula fracture affected his standing or walking, managed by a brace and medication.  As to impact on occupation, the VA examiner found that "contribution of right ankle in his employment [was] limited."  

The July 2010 VA examiner found that the Veteran was "[u]nable to walk more than few yards" due to his right ankle disability and that the Veteran "always" required use of a cane and a brace.  The VA examiner further opined that the Veteran's right ankle disability had "significant effects" on occupational activities due to "decreased mobility and problems with lifting and carrying."  The VA examiner also attributed decreased strength in the lower extremity and pain to the right ankle disability's significant impact on employability.  

During the December 2013 Board hearing, the Veteran testified that the Veteran previously worked in the areas of "welding, pipefitting" and that his service-connected disabilities, to include the right ankle disability "ended [his] career of welding, pipefitting."  He stated that he has been unemployed since October 2006 and that a part of reason for his inability to sustain an employment was because hiring him was viewed as a "high risk because of the ankle" disability.  

An August 2014 VA Form 21-8940 completed by the Veteran indicates that he had worked as a "firestone plywood worker," laborer, and construction worker periodically from 1999 to 2006.   He further reported that the highest level of education he had attained was eighth grade level, although he had attained GED.   

 Based on the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities render him unemployable since January 16, 2008.  In this regard, the evidence suggests that the Veteran's residuals of a right ankle/fibula fracture, as well as his other service connected lower extremity disabilities, render him unable perform labor intensive duties that requires standing and/or walking for a prolonged period of time.   

The Board notes that the Veteran's employment history exclusively consisted of work as a laborer with no experience in sedentary or office work.   While the February 2008 VA examiner opined that the occupational impact of the right ankle disability was "limited," suggesting that the Veteran was still able to procure types of jobs that did not entail labor intensive duties requiring prolonged standing and/or walking, the record reflects that the Veteran had no work history which includes such sedentary work.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992). Moreover, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Therefore, based on the foregoing evidence and in resolving all doubt in favor of the Veteran, the Board finds that his service connected disabilities, in combination,
render him unable to secure and follow a substantially gainful occupation consistent with his educational background and employment history, as of January 16, 2008.  Therefore, entitlement to a TDIU is granted as of January 16, 2008.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Other Considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's residuals of the right ankle/fibula fracture with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.

In this regard, the rating criteria under Diagnostic Code 5271 and 38 C.F.R. §3.350(a)(2) contemplate the Veteran's right ankle disability symptoms.   The Veteran's various subjective complaints, to include limited range of motion, pain, difficulty walking and standing, are contemplated by the rating criteria under which such disability is rated.  There are no additional symptoms of his right ankle that is not addressed by the rating schedule.  As such, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected residuals of right ankle/fibula fracture.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as discussed in the preceding sections, all manifestations of such disabilities are considered in the currently assigned disability ratings.

Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 


ORDER

Entitlement to a 40 percent rating for residuals of right ankle/fibula fracture is granted for the entire period on appeal, subject to the laws and regulations governing the payment of monetary awards. 

Entitlement to a TDIU is granted as of January 16, 2008, subject to the laws and regulations governing the payment of monetary awards.


____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


